                                                                             S DISTRICT
                                                                           TE           C
                                                                         TA




                                                                                               O
                                                                     S




                                                                                                U
                                                                    ED
      




                                                                                                 RT
                                                                                     ERED




                                                                UNIT
                                                                                O ORD
                                                                         IT IS S




                                                                                                         R NIA
                                                                                                    s
                                                                                        lez Roger




                                                                NO
                                                                         za
        CENTER FOR DISABILITY ACCESS                 Judge Yv
                                                                onne Gon




                                                                                                        FO
                                                                 RT
          Chris Carson, Esq., SBN 280048




                                                                                                    LI
                                                     ER           1/30/19 C




                                                                     H




                                                                                                A
        Dennis Price, Esq., SBN 279082                N
                                                           D IS T IC T O
                                                                    R
                                                                            F
          Amanda Seabock, Esq., SBN 289900
        Mail: PO Box 262490,San Diego, CA 92196-2490
          Delivery: 9845 Erma Road, Suite 300,San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
          phylg@potterhandy.com
        Attorneys for Plaintiff
                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
        SCOTT JOHNSON,                                   Case: 4:19-CV-00241-YGR
                Plaintiff,
         v.                                             Plaintiff’s Notice of Voluntary
                                                           Dismissal With Prejudice
       LAM B. PHAM, in individual and
          representative capacity as
       trustee of The Pham Family
          Living Trust dated October 18,                   Fed. R. Civ. P. 41(a)(1)(A)(i)
       2002; LUYEN H. PHAM, in
          individual and representative
       capacity as trustee of The Pham
          Family Living Trust dated
       October 18, 2002; QUIK & SAVE
          INC., a California Corporation;
       and Does 1-10,
               Defendants.

              PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby

      voluntarily dismisses the above captioned action with prejudice pursuant to

      Federal Rule of Civil Procedure 41(a)(1)(A)(i). Defendants Lam B. Pham,

      Luyen H. Pham, and Quik & Save Inc. have neither answered Plaintiff’s

      Complaint nor filed a motion for summary judgment. Accordingly, this matter

      may be dismissed without an Order of the Court.

   Dated: January 24, 2019                 CENTER FOR DISABILITY ACCESS

                                              By:     /s/ Amanda Lockhart Seabock
                                                   Amanda Lockhart Seabock
                                                      Attorneys for Plaintiff



                                                     
                                                      
                   3ODLQWLII¶V1RWLFHRI9ROXQWDU\'LVPLVVDO:LWKRXW3UHMXGLFH3XUVXDQWWR
                                 )HGHUDO5XOHRI&LYLO3URFHGXUHD$L
      
1

2
                                      PROOF OF SERVICE
3
                                       Johnson v. Pham et al
4                                     CASE #: 5:19-cv-00241-NC

5
     I, the undersigned, am over the age of eighteen years. I am not a party to the above-entitled
6    action; my business address is 9845 Erma Road, Suite 300, San Diego, California 92131
7            On January 24, 2019 I served the following document(s):
8        -    Plaintiff’s Notice of Voluntary Dismissal With Prejudice
9
     Addressed to:
10
              Lam B. Pham & Luyen H. Pham        Quik & Save Inc., a California
11            5259 Rio Grande Dr                 Corporation
              San Jose, CA 95136                 5245 Roeder Road
12                                               San Jose CA 95111

13   5        BY MAIL: I caused such envelope with postage thereon fully prepaid to be placed in
              the United States mail at San Diego, California.
14           BY FACSIMILE: In addition to the service by mail as set forth above, I forwarded a
              copy of said documents via facsimile to the listed facsimile number.
15           BY OVERNITE EXPRESS: I caused such envelope with postage thereon fully
              prepaid to be placed in the Designated Overnite Express drop box at San Diego,
16            California.
             BY PERSONAL SERVICE: I caused said documents to be personally served on all
17
              listed recipients via Diversified Legal Services.
18           BY ELECTRONIC MAIL TRANSMISSION: via email. I caused the listed
              documents to be electronically filed and subsequently emailed to the recipient(s).
19
              Executed on January 24, 2019, from San Diego, California.
20
     I declare under penalty of perjury under the laws of the State of California that the above is
21   true and correct.

22
                                                           ______________________________
23                                                               Andrew Sheaffer
24

25

26

27

28   PROOF OF SERVICE
